Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,257,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim 1, for instance, broadens the scope of claim 1 of ‘898 patent by omitting first 11 steps of “initiating … transitioning … the ask object,” which are obvious variation.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,896,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim 1, for instance, broadens the scope of claim 1 of ‘623 patent by omitting first 11 steps of “initiating … transitioning … the ask object,” and rephrasing the “receiving teach input … invoking and respectively instantiating … object … in response to the receiving teacher input … and transitioning … the presentation control object …” to “inserting”, “sending” and “receiving” which are obvious variation.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “teacher device,” “presentation device,” and “student device” in claims 1, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5, 7, and 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 1, 19 and 20 recite(s):
providing, by a processor, a workflow of a sequence of topics from a teacher device to a presentation device and to student devices used by students during a meeting of a class in a graphical user interface (GUI) that provides an explain object, a show object and an ask object, wherein an application1 shares the workflow between the student devices, the presentation device and the teacher device used by a teacher; 
inserting, by the processor and in real-time, a query in the GUI during the providing of the workflow of the sequence of topics in the GUI; 
sending, by the processor, the query to the student devices inserted within the workflow of the sequence of topics in the GUI; and 
receiving, by the processor, responses from the student devices inserted within the GUI along with the workflow of the sequence of topics.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “processor,” “teacher device,” “presentation device,” “student device,” and “graphic user interface,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a teacher showing teaching material, asking questions to students during a lecture, and receiving an answer.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “processor,” “teacher device,” “presentation device,” “student device,” and “graphic user interface.”
The “processor” and “[]device” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: graphic user interface. The additional element step is recited at a high level of generality, and amounts to mere data gathering and displaying, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data and mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-5, 7, and 11-18 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “application program layer”, “application server”, “application service”, “web services framework”, “application program interface” [claim 2], “AV system” [claims 7 and 9], “program filter user interface control” [claim 10], , which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using “application server” and AV system” to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Also, the additional element of “application program layer”, “application service”, “web services framework”, “application program interface,” and “program filter user interface control,” amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity or well-known, routine, and conventional activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-5, 7, and 11-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaufmann et al (U.S. Patent Application Publication 2004/0143630), hereinafter Kaufmann.
Regarding claims 1 and 20, Kaufmann discloses a method/system comprising:
providing, by a processor, a workflow of a sequence of topics from a teacher device to a presentation device and to student devices used by students during a meeting of a class in a graphical user interface (GUI) that provides an explain object, a show object and an ask object2, wherein an application shares the workflow between the student devices, the presentation device and the teacher device used by a teacher (¶0105 illustrates a sequence of topics, ex. a quiz having a sequence of questions: “Users can create question categories with category values and enter these properties as part of the question.  These categories can be used to search and identify questions in the question database when assigning questions to quizzes.”); 
inserting3, by the processor and in real-time, a query in the GUI during the providing of the workflow of the sequence of topics in the GUI (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”); 
sending, by the processor, the query to the student devices inserted within the workflow of the sequence of topics in the GUI (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”); and 
receiving, by the processor, responses from the student devices inserted within the GUI along with the workflow of the sequence of topics (¶0110: “When a quiz is submitted, the quiz is saved and sent to the instructor 101.”).


Regarding claim 3, Kaufmann further discloses creating4, by the processor and in real-time, the query during the providing of the workflow of the sequence of topics to the student devices during the meeting of the class (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”).

Regarding claim 4, Kaufmann further discloses mapping, by the processor, the responses to results using a scheme (¶0108: “Submitted quizzes may be automatically graded by the exemplary system based on assigned scores.”).

Regarding claim 5, Kaufmann further discloses providing, by the processor, a summary of the responses and results within the workflow of the sequence of topics in the GUI, wherein the summary of the responses is presented to all student devices or each of the responses is provided respectively to each of the student devices (¶0109: “The exemplary system may display summary statistics for completed quizzes.”).

Regarding claim 7, Kaufmann further discloses providing the responses and results to an AV system  (¶0108: “Users can release grades to participants. When grades are released, the exemplary system sends grades to each of the participants that submitted a quiz.”), wherein the results comprise a mark that indicates how well the students understood the query, a topic that the query supports and a grading requirement for a subject (¶0105: “Values may be assigned to questions when they are created. These values may be used by the exemplary system to automatically grade questions and sum the scores when quizzes are submitted by participants... Users can create question categories with category values and enter these properties as part of the question. These categories can be used to search and identify questions in the question database when assigning questions to quizzes.”), and wherein the responses are mapped to test marks and subject grades by the scheme (¶0108: “Submitted quizzes may be automatically graded by the exemplary system based on assigned scores.”).

Regarding claim 11, Kaufmann further discloses receiving, by the processor, interactions via an interaction class, wherein the interaction include at least one of drag and drop, matching, drawing, scribbling, clicking on image hot-spots, pan and zoom, textual narratives, audio responses or video responses (¶0074: “A collaboration tool may be a program, application or module that facilitates the sharing of information between two or more persons.”; 40075: “Audio, quiz taking, chat and research tools are also described as part of the exemplary functional unit 301 displayed in FIG. (3).”).

Regarding claim 12, Kaufmann further discloses that a content object is used by multiple student devices for collaborative interaction (¶0074: “A collaboration tool may be a program, application or module that facilitates the sharing of information between two or more persons.”;).

Regarding claim 13, Kaufmann further discloses receiving, by the processor, interactions using an interaction class that allows the student devices to at least one of pose questions to the teacher device, project responses to the class or actively respond to a stimulus provided by the teacher device (¶0075: “A functional unit within the software supports live collaboration features. These features, described as “tools 301" include, but are not limited to: pace and comprehension feedback where participants provide immediate feedback to the instructor, a list of participants, student questions and the ability for instructors to answer, polling questions and answers, file and document sharing, presentation broadcast, and note-taking. These tools 301 are described in conjunction with FIGS. 4, 5 and 7-10 which depict exemplary graphical user interfaces. Audio, quiz taking, chat and research tools are also described as part of the exemplary functional unit 301 displayed in FIG. (3).”).

Regarding claim 14, Kaufmann further discloses receiving, by the processor, interactions using an interaction class that comprises student attributes, teacher attributes and participant attributes (¶0076: “The Administrative functional unit 302 supports administrative functions. These include, for example, the ability to create and manage accounts, create and manage activities such as courses and their details, add users and user profile information, assign roles to individuals where roles determine the privileges for using different features and set user preferences.”).

Regarding claim 15, Kaufmann further discloses that the student devices that are participants in an interaction class are associated with an interaction object, and wherein the students are designated as the students by student attributes and other participants in the interaction class are designated as participants by a participant attribute (¶0076: “The Administrative functional unit 302 supports administrative functions. These include, for example, the ability to create and manage accounts, create
and manage activities such as courses and their details, add users and user profile information, assign roles to individuals where roles determine the privileges for using different features and set user preferences.”).

Regarding claim 16, Kaufmann further discloses receiving, by the processor and from the teacher device, the query, wherein the query is authored5 by the teacher device during the workflow of the sequence of topics (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”).

Regarding claim 17, Kaufmann further discloses receiving, by the processor, interactions using an interaction class that includes a permissions attribute to set who can access an interaction and in what manner (¶0107: “These options may include the ability to set a quiz password.”; ¶0115: “Projects can be created and participants can be assigned as project members to give them access and edit privileges.”).

Regarding claim 18, Kaufmann further discloses receiving, by the processor, interactions using an interaction class that includes at least one of a personalize curriculum operation, a review curriculum operation, a supervise experience operation, an audit performance operation or an audit propriety operation (¶0115: “Another exemplary feature identified in the exemplary Tools component 301 of FIG. 3 is an exemplary Research tool. This tool provides brainstorming features that allow users to generate and organize ideas in a collaborative environment. Projects can be created and participants can be assigned as project members to give them access and edit privileges. Projects are used as collaboration spaces to add and organize research topics.”).

Regarding claim 19, Kaufmann discloses a method comprising: 
receiving, by a student device used by a student and from a teacher device, a workflow of a sequence of topics during a meeting of a class in a graphical user interface (GUI) that provides an explain object, a show object and an ask object, wherein an application shares the workflow between a plurality of student devices, a presentation device and the teacher device used by a teacher (¶0105 illustrates a sequence of topics, ex. a quiz having a sequence of questions: “Users can create question categories with category values and enter these properties as part of the question.  These categories can be used to search and identify questions in the question database when assigning questions to quizzes.”); 
receiving, by the student device and in real-time and from the teacher device, a query in the GUI during the receiving of the workflow of the sequence of topics in the GUI (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”); 
inserting, by the student device, a response within the workflow of the sequence of topics in the GUI; and sending, by the student device and to the teacher device, the response inserted within the GUI (¶0110: “When a quiz is submitted, the quiz is saved and sent to the instructor 101.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann in view of Allen et al (U.S. Patent Application Publication 2005/0202392), hereinafter Allen.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann in view of Allen et al (U.S. Patent Application Publication 2005/0202392), hereinafter Allen.
Regarding claim 2, Kaufmann does not explicitly disclose that the GUI includes the application that operates in an application program layer in an application server that provides application services using a web services framework via an application program interface.
Allen discloses Web Service API for Student information and course management systems (Abstract) comprising the GUI includes the application that operates in an application program layer in an application server that provides application services using a web services framework via an application program interface (0023: “In general, the invention provides an improved application programming interface ("API") for integrating and customizing eLearning applications and systems, including student information systems ("SIS") and course management systems ("CMS"). The API facilitates data exchange between CMS and SIS systems using IMS Enterprise Specification 1.1 compliant XML documents, and delimited flat file formats. The API provides batch, XML and web services processing options using a standard IMS Enterprise specification v1.1 as the standard for communication. Data (e.g., user data) is created, imported, exported or updated, for example, when users enroll in a course. The API submits student, faculty, or other user data to the CMS using a SOAP web service call (process IMS request), a delimited file type, or an XML document via FTP.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Kaufmann by providing the Web Service API features as taught in Allen in order to “provide[] real-time and asynchronous processing, improved accuracy and error-handling, customization capabilities and support for machine-to-machine communication and data exchange in multiple formats.” (¶0013 of Allen).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann.
Regarding claim 6, Kaufmann further discloses the explain object, the show object and the ask object but does not explicitly disclose invoking, by the processor, operations for a refresh of the objects to accord with the current program, in response to the receiving the teacher input involving the program filter user interface control; invoking, by the processor, operations for the refresh of the explain object, the show object and the ask object to accord with the current subject, in response to the receiving the teacher input involving the subject filter user interface control; and invoking, by the processor, operations for the refresh of the explain object, the show object and the ask object to accord with the current subject, in response to the receiving the teacher input involving the lesson filter user interface control.
The examiner takes OFFICIAL NOTICE that a user refreshing software objects, ex. refreshing web pages to initiate software instances embedded in software application, was old and well known in the art at the time of applicant's invention, as it provides means to allow user to update the software instances with latest data and, therefore, enable to provide controls to users for updating the concurrency of the application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “Application” can be either computer implemented application or any human labor based application. Here, examiner interprets the “Application” as “human labor based application” under broadest reasonable interpretation because claim 1 does not define any context of computer implemented application.
        2 Claim does not define any explain/show/ask object further. Here, Examiner considers the “explain/show/ask” is merely labeling without further explicitly defining any function of the object. Therefore, no patentable weight is given to the labels, and Examiner construes the objects as merely generic abstract instances.
        3 Examiner interprets “inserting … a query in the GUI during the providing …” as “inserting a pre-generated query to be populated in the GUI during the providing …” During prosecution of its parent application 16/860,497, creating a query during the providing is heavily discussed. In short, it is the Examiner’s understanding that inserting a query in claim 1 is different from creating the query in claim 3, and the supra claim interpretation is supported by the recitation of “creating the query” in dependent claim 3.
        4 Examiner respectfully reminds that how to interpret the limitation “creating … the query … during the meeting of the class” was discussed during its parent application’s prosecution. See 16/860,497, Interview summary held 2/26/2021, and mailed 3/2/2021. Examiner’s understanding is that the Specification does not provide written description support for composing a quiz during a lecture. Given the prosecution history, Examiner construes the limitation as “populating a software instance of the [pre-composed] query during the meeting of the class.” If this is not in consistent with Application’s intention, Examiner kindly invites Applicant to initiate an interview.
        5 It is interpreted as “the query is received during the sequence of topics.”; Given the interpretation, 0107 teaches: “An instructor 101 can distribute quizzes to all participants of an activity.” Please see the prosecution history of its parent application 16/860,497, Non-Final Rejection mailed 8/4/2021 regarding claim 13.